UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 10-1244


REGINA QUARTEY,

                  Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 28, 2011                 Decided:   February 9, 2011


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Taiwo A. Agbaje, AGBAJE LAW FIRM, PC, Gwynn Oak, Maryland, for
Petitioner.   Tony West, Assistant Attorney General, Susan K.
Houser, Senior Litigation Counsel, Linda Y. Cheng, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Regina       Quartey,           a    native        and     citizen      of    Ghana,

petitions for review of an order of the Board of Immigration

Appeals     dismissing          her     appeal         from   the     immigration          judge’s

denial      of     her    motion        to       reopen.         We     have    reviewed        the

administrative record and the parties’ briefs and conclude that

we   lack    jurisdiction          to    review         Quartey’s       challenges         to   the

immigration        judge’s      determination            that    Quartey       was   ineligible

for adjustment of status due to her fraudulent marriage, see

8 U.S.C. § 1252(d)(1) (2006), and that the denial of Quartey’s

motion to reopen was not an abuse of discretion, see 8 C.F.R.

§ 1003.23(b)(3).          We therefore deny the petition for review.                             We

dispense         with    oral    argument           because       the     facts      and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               PETITION DENIED




                                                   2